Citation Nr: 1716677	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-23 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for back disability.

4.  Entitlement to a compensable rating for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the VA RO.

In April 2017 correspondence, the Veteran requested advancement of his case on the Board's docket by reason of financial hardship.  The Board has reviewed the evidence submitted in support of his motion, and finds that the evidence meets the criteria for advancing his case on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2014); 38 C.F.R. § 20.900(c) (2016).  The Board hereby grants his motion to advance the case on the docket, and has notified the appropriate personnel to ensure that the appeal is properly processed.

The issues of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for left ear hearing loss and entitlement to a compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2006 rating decision denied the Veteran's claim of entitlement to service connection for back disability.

2.  The evidence received since the March 2006 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for back disability.

3.  The Veteran's back disability did not originate in service or until years thereafter, and is not otherwise etiologically related to service.



CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying the Veteran's claim of entitlement to service connection for back disability is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

3.  The criteria for service connection for back disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in October 2010, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained, to the extent available.  

The Veteran received an examination in March 2011.  In April 2011, the Veteran stated that the March 2011 examiner was unable to perform range of motion testing because the examiner broke the goniometer during the examination.  Upon review of the April 2011 examination, the examiner indeed recorded the results of range of motion testing, and the Board finds no reason to believe that the examiner inaccurately recorded such results.  The Board otherwise finds that the March 2011 examiner reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for a back disability was last finally denied in a March 2006 rating decision.  This rating decision found that the evidence did not support a finding that the Veteran had a back disability, nor did it support a finding that such disability was related to the Veteran's service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal the March 2006 rating decision, no evidence was received within one year of the March 2006 rating decision, and no new service records have been submitted.  Therefore, the March 2006 rating decision is final.  

The Veteran has since submitted medical evidence indicating that he indeed has a back disability.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence indicates that the Veteran has a current back disability, the Board finds that the newly-submitted evidence relates to unestablished facts necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for a back disability is reopened.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2016).

Turning to the facts in this case, in March 1974, the Veteran presented with a lower back problem; a clinician indicated that the Veteran had no significant disease.  In a separate record from March 1974, the Veteran stated that he had injured his back a year before.  The Veteran indicated that he had experienced only occasional problems with his back since that time, except that he began experiencing constant aching two weeks before.  The Veteran was diagnosed with low back pain.  In April 1974, the Veteran complained of lower back pain, and he was assessed with a back strain.  In February 1976, the Veteran complained of low back pain.  In a September 1976 Report of Medical Examination, the Veteran's spine was found to be normal.  

Following service, in June 1995, the Veteran complained of low back pain following a motor vehicle accident in which the Veteran hit a traffic sign.  An x-ray examination of the Veteran's back was negative.  A clinician noted that the Veteran had a tender lumbar spine, and the clinician assessed the Veteran with a contusion and muscle sprain secondary to a motor vehicle accident.  In April 1999, the Veteran sought emergency treatment for lower back pain, which the Veteran said he had experienced that evening when bending.  The Veteran denied any relevant past medical history.  An April 1999 x-ray of the Veteran's back was normal.  The Veteran was assessed with a lumbosacral strain.  

In February 2003, the Veteran reported an onset of lower back pain two weeks before, with the pain starting after lifting an item at work.  It was noted that the Veteran's past medical history was notable for lumbar strain in 1994 and 1995, with no other significant surgeries or back problems.  In April 2003, the Veteran complained of low back pain that had persisted since a February 2003 workplace injury.  X-ray examination of the lumbar spine was normal, and the Veteran was diagnosed with low back pain with radiculopathy.  In May 2003, it was noted that the Veteran had a history of radiating low back pain following a work-related injury.  MRI examination showed a right-sided disc herniation at L5-S1.  In May 2003, the Veteran underwent a right L5-S1 discectomy in treatment of his symptoms.  By June 2003, the Veteran had returned to work, and his radiating leg pain had resolved.  

In February 2004, the Veteran complained of the onset of left-sided low back pain over the past three to four months.  In May 2004, the Veteran indicated that he experienced a back injury after an item fell on his back.  The Veteran indicated that he had experienced this problem once before, in 2003.  

In March 2006, it was noted that the Veteran injured his back in February 2003, and he underwent a surgery in May 2003 as a result.  The Veteran stated that he had experienced pain ever since the time of the surgery.  In July 2006, it was noted that the Veteran sustained a workplace injury in 2003, and he underwent a L5-S1 discectomy in May 2003.  

In the Veteran's May 2007 claim for disability benefits from the SSA, the Veteran indicated that his back disability began in February 2003.  In April 2008, it was noted that the Veteran had a history of a 2003 right L5-S1 laminotomy and discectomy.  The Veteran complained of worsening pain in his back and legs over the preceding months.  In September 2008, it was noted that the Veteran had chronic radiating back pain for many years.  

The Veteran filed his claim of entitlement to service connection in September 2010, and he underwent a VA examination in March 2011, at which time the examiner opined that it was less likely than not that the Veteran's back disability was related to his service.  As a rationale for this opinion, the examiner noted that the Veteran reported that he experienced an initial in-service injury in 1973 and did not seek treatment until 1974.  Since the Veteran's service, the examiner noted that the Veteran had been involved in both an automobile accident and a workplace injury, both of which resulted in surgical repair of his spine.  

In April 2011, the Veteran indicated that he never received treatment for a back injury following his automobile accident.  In August 2012, the Veteran argued that his automobile accident did not result in an injury to his back.  The Veteran further stated that his back was "almost in the same condition before [his workplace] injury as it was after the [workplace] injury".  In April 2013, the Veteran complained of back pain that had existed since February of that year.  In August 2014, the Veteran complained of a gradual onset of mild back pain following a fall that occurred 12 hours before.  In November 2015, the Veteran reported a four-month history of back pain.  

Upon review of these facts, the Board finds that the Veteran has a current back disability, and he experienced an in-service injury to his back.  With both a current disability and an in-service incident, the remaining question is whether the evidence supports a finding of a connection between the Veteran's current back disability and his in-service experiences.  

The Board finds that the weight of the medical evidence of record is against a finding that the Veteran's left shoulder disability is related to his service.  The Board places great weight on the opinion of the March 2011 examiner that the Veteran's back disability was not related to his service, which was offered following a full review of both the medical evidence of record and the Veteran's own contentions.  The Board has reviewed the medical evidence of record for any opinions relating the Veteran's back disability to his service, and it has found none.  

To the extent that the Veteran believes that his back disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as back pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of the disability claimed on appeal, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's back disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the Veteran's spine, the functioning of which is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his back disability, and it finds that he has not done so.  Following service, the Veteran first complained of back pain in 1995 following a motor vehicle accident; the Veteran did not, at that time, attribute his back pain to his military service or any incident other than the motor vehicle accident.  The Veteran began consistently seeking treatment for a back disability in February 2003, following a workplace injury.  Again, the Veteran did not, at that time, attribute his back pain to his military service or any incident other than the workplace injury.  Thus, the Board notes that the Veteran did not complain of symptoms for many decades following service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with his back disability consistently since service, the Board finds these contentions to lack credibility given that the Veteran failed to mention such symptoms at any time for decades following service.  Furthermore, before the Veteran's September 2010 claim for benefits, he denied experiencing back symptoms consistently since service.  For example, in June 1995, the Veteran stated that his back pain started following a motor vehicle accident; in April 1999, the Veteran indicated that his back pain began the evening before he received treatment; in February 2003, the Veteran claimed an onset of back pain two weeks before; in February 2004, the Veteran claimed that he had experienced back pain over the past two to three months.  

The Board has every reason to believe the Veteran's past accounts to clinicians regarding the duration of his symptoms, because such accounts were offered in an attempt to obtain appropriate medical care for his symptoms of pain, and were offered more contemporaneous in time to the first onset of symptoms.  The Veteran's more recent claims of a continuity of symptoms lack credibility, and the Board thus finds that the record does not support a finding that the Veteran experienced symptoms of his claimed back disability since service.  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that the Veteran's back disability was not shown within one year following separation from service.  Therefore, presumptive service connection is not warranted.  The Board concludes that the weight of the evidence is against granting service connection, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran has not been prejudiced by the Board's adjudication of the claim on the merits after determining that new and material evidence had been submitted.  The record shows that the AOJ considered the claim on the merits as well, and so there can be no prejudice.


ORDER

The claim of entitlement to service connection for back disability is reopened, and to that extent only, the appeal is granted.

Service connection for back disability is denied.  


REMAND

In December 2016, the RO declined to reopen the Veteran's claim of entitlement to service connection for a left ear hearing loss disability and denied the Veteran's claim of entitlement to a compensable rating for a right ear hearing loss disability.  In January 2017, the Veteran submitted a statement disagreeing with this decision.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand the issues of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left ear hearing loss disability and entitlement to a compensable rating for a right ear hearing loss disability to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

Issue a statement of the case addressing whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left ear hearing loss disability and entitlement to a compensable rating for a right ear hearing loss disability.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


